TN THE SUPREME COURT O F THE STATE O F MONTANA




RICHARD C .       LUSSY,

        P l a i n t i f f and A p p e l l a n t ,

                vs   .
                                                                                JAN 24 1985
J. MICHAEL YOUNG,

        Defendant and Respondent.



                            O P I N I O N , ORDER AND JUDGMENT



        R i c h a r d C.   Lussy a.ppea1.s from a n o r d e r c f t h e D i s t r i c t

C o u r t , T h i r d J u d i c i a l D i s t r i c t , Deer Lodge County,           t h e Hon.
Henry        Loble       presiding,         from    an   order       dismissing        Lussy ' s

c o m p l a i n t a g a i n s t J. Michael Young.

        The     only       issue      on       appeal    is    the    propriety         of    the

D i s t r i c t Court's       d i s m i s s a l o f L u s s y ' s compl-aj-nt a g a . i n s t J .

Michael Young.

        In     cause       no.     DV-84-72         in   the    same     District        Court,

Richard C.         Lussy sued John Conway H a r r i s o n , John C .                   Sheehy,

F r e d J . Weber and L .            C.    Gulhrandson a s i n d i v i d u a l s , w i t h o u t

reference t o t h e i r judicial positions,                      i n a complaint f i l e d

i n D e e r Lodge County.                 J.    Michael Young,         a s t a t e employee,

a p p e a r e d a s a t t o r n e y f o r t h e named i n d i v j - d u a l d e f e n d a n t s i n
t h a t a c t i o n and b r o u g h t a b o u t an o r d e r of t h e D i s t r i c t C o u r t
t o dismiss t h e action against the said individuals.
        Lussy t h e n sued J . Michael Young i n t h e D i s t r i c t C o u r t ,
D e e r Lodge County i n c a u s e no. DT7-84-93,                    on t h e grounds t h a t

Young had         represented           the     individuals i n        the action,           that
this was improper and that he was guilty of conspiracy,
improper official actions, and abuse of the principle of
"justinhoard."
     In   the    District    Court,   Judge   Loble    dismissed   the
complaint. against Young, saying i n his order of August 22,
                                  .


     "The gist of plaintiff's rambling, uncomprehensible
     complaint   seems   to  be   that    the      defendant
     represented private, non-governmental clients in
     his capacity as an empl-oyee of state government.
     However, plaintiff attached to his complaint a
     motion to dismiss and memorandum in support of
     motion to dismiss in Cause No. DV 84 72 in the
     District Court of Deer Lodge County,& ? ! a f n a t
                                          di@eedns
     of that action were four Montana State Supreme
     Court Justices. The defendant in this case acted
     as lawyer for the defendant justices in the earlier
     action.   Mr. Young clearly defended the action
     against the justices on the basis that they were
     being sued for an act in discharge of a duty
     associated with judicial actions of the Court. An
     allegation that Young represented the justices as
     private individuals when the attached exhibits
     showed he represented them in their judicial
     capacities sets forth no cause of action."
     Although    four justices on this Court are indirectly
involved in this action in that the attorney, J. Michael
Young, had represented them, and is now being sued for that
representation, we see no confl-ict of interest in recognizing
in   Lussy's    present     compIa.i.nt and   appeal   a   fruitless,
weightless, needless, senseless action.         The a.ppea1, as was
the action in the District Court, is frivol-ous and as such


     This cause is another of a series of proceedings brought
by Lussy in both state and federal courts in which he has
imputed i-ncompetence,bias and conspiracy against judges and
parties involved in his actions, and he has subjected the
judicia.1 process to denigration.
IT IS THEREFORE ORDERED:
        1.   The appeal of Richard C. Lussy from the judgment of
dismissal of cause no. DV-84-93, in the District Court, Deer
Lodge County, be and the same is hereby dismissed.
        2.   Richard C. Lussy is assessed costs in the sum of
$250.00 payable to the Clerk of this Court for deposit in the

State Treasury of the State of Fontana as past reimbursement
to the State for the unnecessary expense and time he has
taken of state officials.
        3.    The Cl-erk of this Court is directed to mail a
certified copy of this Order to the Clerk of the District
Court in and for the Third LTudicial District, Deer Jtodge
County.      Such copy of this order and judgment shall be and
serve the office of a judgment for costs against Richard C.
Lussy    znd entitled    to   all of   the lien protection of a
judgment.      Such judgment shall be docketed i n the District
                                                .
Court under the cause file number from which the appeal
arose.
        4.   Copy to          of record, and to Richard C. Lussy.
     DATED this


                                          r

                                              Chief Justice
Justices